UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Tweeter Home Entertainment Group. Inc., et al. Debtors Chapter 11 Case Number: 07-10787 (PJW) Jointly Administered Hon. Peter J. Walsh MONTHLY OPERATING REPORT File with Court and submit copy to United States Trustee within 20 days after end of month. Submit copy of report to any official committee appointed in the case. REQUIRED DOCUMENTS Form No. Document Complete Explanation Attached Affidavit/Supplement Attached Schedule of Cash Receipts and Disbursements MOR-1 x Bank Reconciliation (or copies of Debtor's bank reconciliations) MOR-1a x Schedule of Professional Fees Paid MOR-1b x x Copies of bank statements Cash disbursements journals Statement of Operations MOR-2 x Balance Sheet MOR-3 x Status of Postpetition Taxes MOR-4 x Copies of IRS Form 6123 or payment receipt Copies of tax returns filed during reporting period Summary of Unpaid Postpetition Debts MOR-4 x Listing of aged accounts payable MOR-4 x Accounts Receivable reconciliation and Aging MOR-5 x Debtor Questionnaire MOR-5 x MOR I declare under penalty of perjury (28 U.S.C. Section 1746) that the information contained in this monthly operating report (including attached schedules) is true and correct to the best of my knowledge, information, and belief. Signature of Joint Debtor Date Signature of Joint Debtor Date Signature of Authorized Individual Date Printed Name of Authorized Individual Date Page 1 of 9 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Tweeter Home Entertainment Group. Inc., et al. Debtors Chapter 11 Case Number: 07-10787 (PJW) Jointly Administered Hon. Peter J. Walsh NEW ENGLAND AUDIO CO., INC. SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS Amounts reported should be per the Debtor's books, not the bank statement.The beginning cash should be the ending cash from the prior month or, if this is the first report, the amount should be the balance on the date the petition was filed.The amounts reported in the "CURRENT MONTH - ACTUAL" column must equal the sum of the four bank account columns.The amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL REPORT (FORM IR-1).Attach copies of the bank statements and the cash disbursements journal.The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page.A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)] BANK ACCOUNT CURRENT MONTH CUMULATIVE OPER PAYROLL TAX OTHER ACTUAL ACTUAL CASH BEGINNING OF MONTH 3,276,624 - - - 3,276,624 1,751,382 RECEIPTS CASH SALES 10,368,133 - - - 10,368,133 29,728,211 ACCOUNTS RECEIVABLE 3,130,343 - - - 3,130,343 3,130,343 LOANS AND ADVANCES - SALE OF ASSETS 8,011,316 - - - 8,011,316 8,011,316 OTHER (SEE BELOW) 970,620 - - - 970,620 970,620 TRANSFERS (FROM DIP ACCTS) - TOTAL RECEIPTS 22,480,412 - - - 22,480,412 41,840,490 DISBURSEMENTS AP CHECK REGISTER (5,420,635) - - - (5,420,635) (6,942,585) WIRES (2,288,547) - - - (2,288,547) (18,601,433) Other (12,060,557) - - - (12,060,557) (12,060,557) PROFESSIONAL FEES - U.S. TRUSTEE QUARTERLY FEES - COURT COSTS - TOTAL DISBURSEMENTS (19,769,739) - - - (19,769,739) (37,604,575) NET CASH FLOW 2,710,673 - - - 2,710,673 4,235,915 (RECEIPTS LESS DISBURSEMENTS) CASH - END OF MONTH 5,987,297 - - - 5,987,297 5,987,297 * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE THE FOLLOWING SECTION MUST BE COMPLETED TOTAL DISBURSEMENTS (19,769,739) LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS - PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow account) - TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES (19,769,739) FORM MOR-1 Note: All of the Debtors disbursement accounts are in the name of New England Audio Co, Inc except for the manual payroll account is in the name of Tweeter Home Entertainment Group, Inc. Disbursements for both debtors are summarized herein. Receipts (Other): •$100,000Receipt from DJM •$493,480Receipt from Whippoorwill Associates •$377,139Additional customer deposits $970,620 Page 2 of 9 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Tweeter Home Entertainment Group. Inc., et al. Debtors Chapter 11 Case Number: 07-10787 (PJW) Jointly Administered Hon. Peter J. Walsh TWEETER HOME ENTERTAINMENT GROUP, INC. SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS Amounts reported should be per the Debtor's books, not the bank statement.The beginning cash should be the ending cash from the prior month or, if this is the first report, the amount should be the balance on the date the petition was filed.The amounts reported in the "CURRENT MONTH - ACTUAL" column must equal the sum of the four bank account columns.The amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL REPORT (FORM IR-1).Attach copies of the bank statements and the cash disbursements journal.The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page.A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)] BANK ACCOUNT CURRENT MONTH CUMULATIVE OPER PAYROLL TAX OTHER ACTUAL ACTUAL CASH BEGINNING OF MONTH - 936,646 - - 936,646 151,056 RECEIPTS CASH SALES - ACCOUNTS RECEIVABLE - LOANS AND ADVANCES - SALE OF ASSETS - OTHER (ATTACH LIST) - TRANSFERS (FROM DIP ACCTS) - 4,339,696 - - 4,339,696 5,125,286 TOTAL RECEIPTS - 4,339,696 - - 4,339,696 5,125,286 DISBURSEMENTS PAYROLL ISSUED - (5,276,342) - - (5,276,342) (5,276,342) PROFESSIONAL FEES - U.S. TRUSTEE QUARTERLY FEES - COURT COSTS - TOTAL DISBURSEMENTS (5,276,342) - - (5,276,342) (5,276,342) NET CASH FLOW - (936,646) - - (936,646) (151,056) (RECEIPTS LESS DISBURSEMENTS) CASH - END OF MONTH - * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE THE FOLLOWING SECTION MUST BE COMPLETED TOTAL DISBURSEMENTS (5,276,342) LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS - PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow account) - TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES (5,276,342) FORM MOR-1 Page 3 of 9 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Tweeter Home Entertainment Group. Inc., et al. Debtors Chapter 11 Case Number: 07-10787 (PJW) Jointly Administered Hon. Peter J. Walsh BANK RECONCILIATIONS Continuation Sheet for MOR-1 A bank reconciliation must be included for each bank account. The Debtor's bank reconciliation may be submitted for this page. OperatingAccount Professional Fee Reserve Account DepositAccount Polk Reserve Account Utility Reserve Account Total 4426430962 4426448213 4426438621 4426448242 4426448239 BALANCE FOR BOOKS $(645,409.23) $1,900,000.00 $ 4,282,706.91 $ 150,000.00 $300,000.00 $5,987,297.68 BANK BALANCE 6,567.17 1,900,000.00 4,282,706.91 150,000.00 300,000.00 6,639,274.08 (+) DEPOSITS IN TRANSIT (ATTACH LIST) - (-) OUTSTANDING CHECKS (ATTACH LIST) 651,976.40 651,976.40 OTHER (ATTACH EXPLANATION) - ADJUSTED BANK BALANCE* $(645,409.23) $1,900,000.00 $ 4,282,706.91 $ 150,000.00 $300,000.00 $5,987,297.68 *Adjusted bank balance must equal balance per books OUTSTANDING CHECKS as of 731/2007 Ch.# Amount Ch.# Amount Ch.# Amount Ch.# Amount Ch.# Amount Ch.# Amount 600004 $253.21 600416 $1,127.95 600542 $56.80 600713 $47.91 801090 $1,352.37 801149 $142.05 600013 107.00 600417 1,169.95 600543 49.84 600716 7,314.50 801091 946.23 801150 207.57 600019 172.72 600421 92.40 600544 35.64 600718 479,851.04 801093 4,223.83 801151 855.80 600031 25.00 600441 62.99 600546 57.06 600720 779.98 801098 24.42 801152 283.95 600044 4.26 600453 354.17 600547 802.41 800960 377.76 801100 30.40 801153 101.74 600060 112.54 600456 500.00 600549 10.99 800995 174.80 801101 21.00 801154 57.01 600084 433.89 800021 224.99 600553 17.69 801023 50.00 801103 38.70 801155 107.86 600092 9.09 800024 188.99 600554 186.49 801028 71.08 801104 16.94 801157 53.52 600103 112.59 800032 7.58 600556 10.00 801031 10.00 801105 5,252.97 801158 451.64 600111 41.28 800096 90.14 600557 136.46 801035 185.68 801107 347.00 801159 262.82 600119 96.00 800105 50.00 600558 65.17 801036 471.10 801108 237.50 801161 26.00 600128 89.18 800110 7.00 600559 48.32 801037 57.52 801109 50.00 801162 326.46 600147 51.18 800113 128.69 600565 119.00 801041 149.19 801110 2,292.00 801163 198.05 600163 39.00 800115 496.28 600576 9.00 801044 4.19 801111 1,363.15 801164 150.28 600168 186.49 800118 650.00 600581 310.80 801046 11.50 801112 1,900.09 801165 473.51 600185 27.78 800150 10,729.32 600598 255.36 801047 401.50 801113 2,915.51 801166 222.24 600186 73.50 800188 199.43 600621 2,112.85 801048 118.72 801114 92.19 600204 121.31 800257 94.05 600626 461.68 801049 15.00 801116 95.00 600211 110.98 600476 455.96 600631 12.92 801052 18.57 801117 2,147.75 600247 102.90 600486 377.73 600636 158.60 801055 37.00 801118 1,738.08 600249 300.00 600494 71.45 600639 28.35 801056 92.28 801120 171.60 600258 10.60 600506 456.75 600644 272.49 801058 95.39 801121 117.00 600262 7.20 600509 153.61 600653 174.74 801061 476.70 801122 254.98 600266 106.00 600510 296.80 600659 25.00 801062 6,664.35 801123 9,080.86 600270 293.20 600517 104.02 600670 9,089.00 801064 2,377.62 801127 8,443.95 600286 50.00 600518 45.00 600672 300.00 801065 105.00 801128 69.99 600290 65.58 600519 138.20 600681 80.80 801067 1,804.19 801130 450.00 600304 102.90 600520 84.67 600684 804.00 801068 1,519.65 801131 92.72 600305 60.00 600521 252.00 600688 360.85 801069 138.25 801133 656.00 600322 187.41 600522 191.47 600693 111.74 801070 3,402.50 801136 442.50 600343 1,088.46 600523 85.00 600695 64.19 801071 90.00 801137 1,690.19 600361 587.36 600524 108.74 600699 701.40 801075 629.53 801138 300.00 600366 655.97 600526 226.58 600700 118.63 801077 468.70 801139 130.00 600367 833.24 600530 195.86 600701 120.60 801079 1,010.47 801141 92.76 600385 46.93 600531 502.73 600705 10.75 801081 2,353.91 801142 483.41 600396 237.44 600533 63.00 600706 89.00 801083 755.32 801144 422.61 600404 78.77 600535 19.06 600707 24.25 801084 330.33 801145 3,244.94 600408 1,112.97 600539 62.67 600708 267.68 801085 17,718.71 801146 119.91 600413 469.14 600540 159.95 600709 12.96 801087 85.90 801147 18,300.41 600414 641.48 600541 166.12 600710 174.00 801089 862.32 801148 35.42 Total $ 651,976.40 FORM MOR 1a Page 4 of 9 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Tweeter Home Entertainment Group. Inc., et al. Debtors Chapter 11 Case Number: 07-10787 (PJW) Jointly Administered Hon. Peter J. Walsh SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID This schedule is to include all retained professional payments from case inception to current month. Note: The deadline for filing monthly fee applications was August 25, 2007, for the period 7/1/07 through 7/31/07. Therefore, as of the date of July 31, 2007, no professional fees or expenses were paid by the Debtor. Page 5 of 9 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Tweeter Home Entertainment Group. Inc., et al. Debtors Chapter 11 Case Number: 07-10787 (PJW) Jointly Administered Hon. Peter J. Walsh STATEMENT OF OPERATIONS (Income Statement) The Statement of Operations is to be prepared on an accrual basis.The accrual basis of accounting recognized revenue when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid. 7/1 - 7/31 Cumulative Filing to Date Revenue $ 10,343,557 $ 29,703,635 Cost of Goods Sold 7,181,303 20,913,642 Gross Profit 3,162,255 8,789,994 Controllable Expenses 4,061,224 8,143,441 Non-Controllable Expenses 1,808,221 4,014,958 Total Operating Expenses 5,869,445 12,158,399 Operating Income (2,707,190 ) (3,368,405 ) Other Income / Expense 12,393 414,164 Loss on Transaction 32,813,636 32,813,636 Earnings before Tax (35,533,219 ) (36,596,205 ) Taxes - - Net Income $ (35,533,219 ) $ (36,596,205 ) * "Insider" is defined in 11 U.S.C. Section 101(31). FORM MOR-2 Note The Debtors keep consolidated books and records. To provide Statement of Operations by Debtor would be unduly burdensome and time consuming. On July 13, 2007 (the "Closing Date"), the Debtors sold substantially all of their assets. This statement of operations reflects only the operations of the Debtors, not the operations of the new company after the Closing Date. Page 6 of 9 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Tweeter Home Entertainment Group. Inc., et al. Debtors Chapter 11 Case Number: 07-10787 (PJW) Jointly Administered Hon. Peter J. Walsh The Balance Sheet is to be completed on an accrual basis only.Pre-petition liabilities must be classified separately from postpetition obligations. BALANCE SHEET 31-Jul-07 Current assets Cash and cash equivalents $ 5,987,298 Accounts receivable - Inventory - Deferred tax assets - Prepaid expenses and other current assets 2,300,447 Total current assets 8,287,745 Property and equipment - Long term investments - Intangible assets - net - Other assets - Goodwill - Total Assets $ 8,287,745 Liabilities not Subject to Compromise (Postpetition) Current portion of long-term debt $ - Total Accounts Payable 3,854,292 Total Postpetition Liabilities 3,854,292 Liabilities Subject to Compromise (Pre-Petition) Deferred Consideration - Accrued Expenses - Customer Deposits - Pre-petition A/P 32,536,235 Total Pre-Petition Liabilities 32,536,235 Secured Bank Debt - Other long-term liabilities Accrued income taxes 951,185 LT restructuring & discontinued store reserve - Rent Related Accruals - Total other long-term liabilities 951,185 Total liabilities 37,341,711 Total Stockholder's Equity (29,053,966 ) Total liabilities and stockholder's equity $ 8,287,745 FORM MOR-3 Note The Debtors keep consolidated books and records. To provide Balance Sheet by Debtor would be unduly burdensome and time consuming. Page 7 of 9 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Tweeter Home Entertainment Group. Inc., et al. Debtors Chapter 11 Case Number: 07-10787 (PJW) Jointly Administered Hon. Peter J. Walsh STATUS OF POSTPETITION TAXES The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero. Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes. Attach photocopies of any tax returns filed during the reporting period. FEDERAL Tax Liability Amount Withheld or Accrued Amount Paid Tax Liability Withholding $ 207,011 $ 381,713 $ 588,724 $ - FICA-Employee 186,110 175,114 361,224 - FICA-Employer 186,110 175,114 361,224 - Unemployment 497 837 1,334 - Income - Other - Total Federal Taxes $ 579,728 $ 732,778 $ 1,312,506 $ - State and Local Withholding $ 48,136 $ 89,835 $ 137,971 $ - Sales 1,344,675 886,964 1,931,939 299,700 Excise 17,301 - 17,301 - Unemployment 5,464 8,372 13,836 - Real Property - Personal Property - Other 12,509 3,050 15,559 - Total State and Local 1,428,085 988,221 2,116,606 299,700 Total Taxes $ 2,007,813 $ 1,720,999 $ 3,429,112 $ 299,700 SUMMARY OF UNPAID POSTPETITION DEBTS Attach aged listing of accounts payable Accounts Payable Aging 0-30 31-60 61-90 Over 90 Total Total Accounts Payable $ 4,198,051 $ (4,220,882 ) $ (1,622,382 ) $ (1,285,504 ) $ (2,930,717 ) Explain how and when the Debtor intends to pay any post-due postpetition debts. * "Insider" is defined in 11 U.S.C. Section 101(31). FORM MOR-4 Page 8 of 9 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Tweeter Home Entertainment Group. Inc., et al. Debtors Chapter 11 Case Number: 07-10787 (PJW) Jointly Administered Hon. Peter J. Walsh ACCOUNTS RECEIVABLE RECONCILIATION AND AGING Accounts Receivable Aging 0-30 31-60 61-90 Over 90 Total Total Accounts Receivable (1) $ - DEBTOR QUESTIONNAIRE Must be completed each month Yes No 1. Have any assets been sold or transferred outside the normal course of business this reporting period?If yes, provide explanation below. (2) X 2. Have any funds been disbursed from any account other than a debtor in possession account this reporting period?If yes, provide an explanation below. X 3. Have all postpetition tax returns been timely filed?If no, provide an explanation below. X 4. Are workers compensation, general liability and other necessary insurance coverage's in effect?If no, provide an explanation below. X 5. Has any bank account been opened during the reporting period?If yes, provide documentation identifying the opened account(s).If an investment account has been opened provide the required documentation pursuant to the Delaware Local Rule 4001-3. X FORM MOR-5 Notes: (1)Account Receivable as of 7/13/07 was sold to NewCo resulting in no A/R on 7/31/07. The only receivables due to Oldco are based off of credit card holdbacks from PNC and Discover Credit Card. As of July 31, 2007, these receivables had not been received by Oldco and totaled $1,871,675.30. (2) On July 13, 2007, the Bankruptcy Court entered an order (Docket No. 452) (the "Sale Order") approving the sale (the "Sale") of substantially all of the Debtors' assets to Tweeter Newco LLC and/or its assignees (the "Purchaser") pursuant to the terns of the Amended and Restated Asset Purchase Agreement dated as of June 26, 2007 (the "APA"). The Sale closed on July 13, 2007 (the "Closing Date"). Page 9 of 9
